DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks with respect to independent claim 20. Upon review, the Examiner believes the previous rejection of record should remain upheld. With respect to the Applicant’s arguments, the Applicant recites “Claim 20 has been amended…” however it does not appear as though any amendments have been made to the claim. Furthermore, it appears as though the Applicant is merely focused on prior art Beeson, stating that Beeson fails to disclose the claim language “selectively convert the alternating current power to welding power having a first voltage and to direct current power having a second voltage… to power the hydraulic system of the electric-hydraulic crane.” Furthermore, it appears as though the Applicant is arguing that the welder 54 of Beeson has no connection to the respective crane, and therefore cannot read upon the limitation requiring the welding power supply to be configured to receive the alternating current and selectively convert the alternating current power… and output the direct current power as claimed. The Examiner respectfully believes the Applicant has misunderstood the rejection. Welder 54 of Beeson is not being relied upon to teach a welding power supply. As discussed within the rejection, it is a respective power output of the service pack 12 which is acting as the claimed . 
Furthermore, the Applicant states that prior art Jochman fails to cure the deficiencies of prior art Beeson. Once again, the Examiner respectfully disagrees. As discussed within paragraph 0025 of Jochman, for example, power is to be supplied and output via power conditioning circuitry 20. Paragraph 0025 states, “… in addition to the output terminals illustrated in FIG. 2, power may be drawn from the DC bus for use in other conversion processes. This may allow for DC welding, for example, as well as for the supply of synthetic AC power for various auxiliary applications.” From the teachings of Jochman, the Examiner believes that it is well-known that power may be drawn and selectively converted in such a manner so as to supply a power to a welding device, as well as a plurality of other potentially attached devices which may require power of another type. In doing so, the teachings of Jochman are able to establish an auxiliary power system in which a variety of power demands associated to various auxiliary loads of a system would be capable of being met. Therefore, the Examiner believes that when the teachings of Beeson are taken into consideration with the teachings of Jochman, one of ordinary skill in the art would understand the nuances and benefits to utilizing an auxiliary power source to provide power to a variety of different attached loads, including a welding circuit as shown within both Beeson and Jochman, as well as a crane, as shown within Beeson, a wrench, lights, etc. 
The Applicant is respectfully reminded that: one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. Furthermore, “A person of ordinary skill in the art is also a person of ordinary KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. Even further, if the Applicant were to still disagree with the Examiner’s interpretations, the Applicant is reminded that during prosecution, the Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the Patentee’s right to exclude. See, e.g. Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052 (Fed. Cir. 2002)(en banc). MPEP §2173.02. For these reasons, inter alia, the Examiner believes the previous rejection of record with respect to claim 20 should remain upheld.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al. (U.S. Patent Publication Number 2008/0122195) in view of Jochman (U.S. Patent Publication Number 2014/0028029)
Regarding Claim 20:
Beeson et al. discloses a system (Fig. 1, service pack 12 and vehicle 10, and their related discussion), comprising: an electric-hydraulic crane powered at least in part by a hydraulic system, the crane being attached to a vehicle (Fig.’s 1 and 8, vehicle 10, crane 108, service pack 12, and their related discussion; see, for example, paragraphs 0043-0046 which discusses the crane being powered in a variety of ways including electrically, or hydraulically as well as instances in which applications, such as manlifts, bucket trucks, etc., may call for electrical power and hydraulic service), the vehicle having an engine (Fig. 1, engine 18, and its related discussion); an auxiliary power unit (Fig. 1, service pack 12, and its related discussion) having a service engine (Fig. 1, service engine 32, and its related discussion) and a generator configured to generate alternating current power (Fig. 1, generator 34, and its related discussion); and a welding power supply connected to the hydraulic system (Fig. 1, welder 54 connected to service pack 12, and their related discussion), the welding power supply configured to: receive the alternating current power from the generator (Fig. 1, welder 54, and its related discussion); selectively convert the alternating current power to welding power having a first voltage or to direct current power having a second voltage (Fig. 1, welder 54, and its related discussion; the phrase ‘or’ means only one limitation need be taught to read upon said limitation); and output the direct current power to power the hydraulic system of the electric-hydraulic crane (Fig.’s 1 and 8, service pack 12, crane 108, and their related discussion)
However, Jochman discloses an auxiliary power unit having a service engine (Fig. 1, engine 16, and its related discussion) and a generator configured to generate alternating current power (Fig. 1, generator 18, and its related discussion); and a welding power supply configured to: receive the alternating current power from the generator (Fig. 1, wire feeder 26 receiving power from power conditioning circuitry 20 to be provided to loads such as welding torch 28, and their related discussion); selectively convert the alternating current power to welding power having a first voltage and to direct current power having a second voltage (Fig. 1, power conditioning circuitry 20, and its related discussion; see, for example, paragraphs 0018-0020, as well as paragraphs 0023-0025 which disclose the power conditioning circuitry 20 and its associated outputs, while not explicitly shown, will allow DC power to be drawn for DC welding or various DC loads, as well as for AC power for various AC applications, with said selection of power being made on the basis of an attached load, and said loads requirements); and output the direct current power having the second voltage to power a hydraulic system of an electric-hydraulic crane (Fig. 1, power conditioning circuitry 20, and its related discussion; see, for example, paragraphs 0018-0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include power conversion circuitry, as taught within Jochman, with the auxiliary power system of Beeson, so as to provide a way to adequately convert power from the generator to meet the power demands of the various auxiliary loads of the system, such as a crane, welding equipment, etc.
Allowable Subject Matter
Claims 1-11, and 13-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 appears to be directed towards a non-obvious improvement over the prior art of record. Independent claim 1 has been amended so as to further teach a battery charging circuit which is configured to generate a battery charging power output in a plurality of charging modes, including a trickle mode, a normal mode, or a rapid charging mode, with each of said modes available so as to charge a battery of the vehicle, and while a rapid charging mode is to be utilized so as to power the associated crane. For these reasons, inter alia, it appears as though claim 1 is in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836